Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on February 8, 2021 for patent application 16/810,740 filed on March 5, 2020.


Claim Status
Claims 1-21 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-8 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (Pub. No.: US 2007/0009043) in view Karonen et al. (Pub. No.: US 2009/0049491) and Avadhanam et al. (Pub. No.: US 2009/0304085).
a computer-implemented method for processing instructions by an online video game hosting system, comprising: receiving a control signal for an online video game, the control signal received by a server of the online video game hosting system, the control signal transmitted from a client device over a network to the server of the online video game hosting system (Fig. 1, elements 116 (Applicant’s server of the online video game hosting system) and 140 (Applicant’s client device), paras. [0044]-[0051]; “The STB 140 may include a client application, such as games 142, that receives information corresponding to one or more user actions and transmits the information to one or more of the game servers 116.”); executing the online video game by the server of the online video game hosting system while receiving the control signal, the executing causing generation of a video frame (Figs. 2-5, paras. [0054]-[0057]).
Craig does not disclose having multiple encoded versions of the video frame, but in analogous art, Karonen discloses encoding the video frame at the server to generate a first encoded version of the video frame (Fig. 3, elements 308 and 332, paras. [0023] and [0031]. Karonen discloses encoding at a portable device, such as a cellular phone. However, Karonen is a teaching reference, and when used to modify Craig, such encoding would take place at the server of Craig.) and a second encoded version of the video frame, the first encoded version of the video frame having a higher compression than the second encoded version of the video frame (Fig. 3, elements 326 and 342, para. [0032]. “For example, second resolution module 326 may be configured to produce second video output 338 at a higher resolution than first video output 332… Second resolution module 326 may include an additional output (video to server output 342) to facilitate uploading video to a server or the like as will be discussed in greater detail below, thereby providing an additional mechanism in which the video can be ; directing the second encoded version of the video frame to a storage device (Fig. 3, element 320, para. [0032]; alternatively or additionally, Fig. 5, paras. [0037] and [0038]); transmitting the first encoded version of the video frame to the client device over the network for decoding by the client device to produce a first decoded video frame for displaying on a display of the client device (Figs. 3 and 4, elements 308, 332 and 410, paras. [0031]-[0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Craig to allow for encoding the video frame to generate a first encoded version of the video frame and a second encoded version of the video frame, the second encoded version of the video frame having a higher quality than the first encoded version of the video frame, directing the second encoded version of the video frame to a storage device, and transmitting the first encoded version of the video frame to the client device over the network for decoding by the client device to produce a first decoded video frame for displaying on a display of the client device. This would have produced predictable and desirable results, in that it would allow for lower quality video frames to be delivered quickly to users within the bounds of bandwidth constraints associated with real-time video delivery, while also allowing for higher quality video frames to be saved for later playback, allowing users to watch a replay of a video game session at their convenience in higher quality, which could increase user satisfaction with the system.
Neither Craig nor Karonen disclose receiving feedback information from the client device regarding the first encoded version of the video frame, the feedback information used in part for modification of the encoding of a future video frame into the first encoded version, wherein the second encoded version of the video frame is generated with a quality that is independent of the feedback information received from the client device. However, in analogous art, Avadhanam discloses an adaptive deblocking complexity control apparatus and method, wherein “the deblocking complexity at an encoder 88 may also be adjusted based on resource availability at a decoder 90 (para. [0049]; see also figure 6),” wherein “a simple feedback mechanism may be used by the encoder 88 to track the resource availability at the decoder 90. This feedback mechanism may allow the encoder 88 to adjust the deblocking complexity such that it conforms to the available resources at the decoder 90 (para. [0051]),” such that “[p]eriodic feedback may allow the encoder 88 to adaptively modify the deblocking complexity of the transmitted video data in response to changes in resource availability at the decoder 90 (para. [0054]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Craig and Karonen to allow for receiving feedback information from the client device regarding the first encoded version of the video frame, the feedback information used in part for modification of the encoding of a future video frame into the first encoded version, wherein the second encoded version of the video frame is generated with a quality that is independent of the feedback information received from the client device. This would have produced predictable and desirable results, in that it would allow for the real-time, live streaming encoding of Karonen to be modified based on information received concerning the performance of the handheld device playing back the video output, while the encoding of the video being stored in the cell phone or the server of the Craig Karonen combination would not need to be modified, as it is not a real-time stream, thus allowing for the user of the handheld device to receive video with less errors, while still allowing for a high-quality version of the video to be stored for later use.
the computer-implemented method of claim 1, and further discloses wherein modification of the encoding of the future video frame includes changing a resolution of a source image corresponding to the future video frame (Karonen, [0031]-[0031]; Avadhanam, paras. [0049]-[0054]. As Karonen teaches that the 1st resolution module may output video of different resolutions, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Karonen using the teaching of Avadhanam to allow for the feedback of Avadhanam to be used to change the resolution of the source image. This would have produced predictable and desirable results, in that it would allow for an ideal resolution to be selected which could be properly received and processed by the handheld device, which could increase user satisfaction with the system.).
Regarding claim 6, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, and further discloses wherein modification of the encoding of the future video frame includes changing a bit rate (Avadhanam, Fig. 7, para. [0056]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 7, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, and further discloses wherein modification of the encoding of the future video frame includes changing a compression rate (Avadhanam, para. [0037]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 8, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, and further discloses wherein modification of the encoding of the future video frame includes changing an encoder configuration (Avadhanam, paras. [0049] and [0093]. This claim is rejected on the same grounds as claim 1.).
the computer-implemented method of claim 1, and further discloses wherein the client device is configured to transmit the control signal to the server of the online video game hosting system and decode encoded video frames received over the network (Craig, [0044]-[0051]; Fig. 19, element 1914, paras. [0088]-[0089]).
Regarding claim 14, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, and further discloses further comprising: receiving a replay command from the client device at the server of the online video game hosting system, the replay command specifying a sequence of replay video frames; using the second encoded version of video frames on the storage device to obtain the sequence of replay video frames; and transmitting the sequence of replay video frames to the client device over the network (Karonen, para. [0038]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 15, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, and further discloses wherein the first encoded version of the video frame is a P-frame (Craig, para. [0075]).
Regarding claim 16, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, and further discloses wherein the second encoded version of the video frame is an I-frame (Craig, para. [0075]).
Regarding claim 21, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 14, and further discloses wherein some of the video frames in the sequence of replay video frames are regenerated from the second encoded version of at least one other video frame on the storage device (Craig, Fig. 3, para. [0055]; .


Claims 2-4, 11, 12 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (Pub. No.: US 2007/0009043) in view Karonen et al. (Pub. No.: US 2009/0049491) and Avadhanam et al. (Pub. No.: US 2009/0304085), and further in view of Masterson et al. (Pat. No.: US 8,050,289). 
Regarding claim 2, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, but does not explicitly disclose further comprising: changing an encoding format used to generate the first encoded version of the video frame from a first encoding format to a second encoding format; and using the second encoding format to generate the first encoded version of a future video frame. However, in analogous art, Masterson discloses a link manager which “dynamically changes the format or resolution or bit rate of the media item or bypasses the media item unconverted based on the combined bandwidth of all of the available communication channels 12, 14, 16. If the combined bandwidth of all of the available communication channels falls below a threshold level, the link manager 240 instructs the compressed media processor 220 to convert the format of the media item to a format or resolution or bit rate that requires less bandwidth to transmit (col. 7, ln. 57-65).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Craig, Karonen and Avadhanam to allow for changing an encoding format used to generate the first encoded version of the video frame from a first encoding format to a second encoding format, and using the second encoding format to generate 
Regarding claim 3, the combination as stated above discloses the computer-implemented method of claim 2, wherein the second encoding format provides a higher data rate than the first encoding format in transmission of a given video frame to the client device (Karonen, Fig. 3, elements 326 and 342, para. [0032]; Masterson, col. 7, ln. 57-65. Higher resolution means more data, which will result in a higher data rate. This claim is rejected on the same grounds as claim 2.).
Regarding claim 4, the combination as stated above discloses the computer-implemented method of claim 2, and further discloses wherein the second encoding format is based on the feedback information received from the client device (Masterson, col. 7, ln. 57-65. This claim is rejected on the same grounds as claim 2.).
Regarding claim 11, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, but does not explicitly disclose further comprising: performing latency monitoring of video frames; upon determining that a video frame latency is greater than a maximum allowable latency value, changing an encoding format used to generate the first encoded version of the video frame from a first encoding format to a second encoding format, the second encoding format incurring a lower latency contribution than the first encoding format; and using the second encoding format to generate the first encoded version of a future video frame. However, in analogous art, Masterson discloses a link manager which “dynamically changes the format or resolution or bit 
Regarding claim 12, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, but does not explicitly disclose further comprising: performing latency monitoring of video frames; upon determining that a video frame latency is less than a maximum allowable latency value, changing an encoding format used to generate the first encoded version of the video frame from a first encoding format to a second encoding format, the second encoding format having a higher image quality than the first encoding format; and using the second encoding format to generate the first encoded version of a future video frame. However, in analogous art, Masterson discloses a link manager which “dynamically changes the format or resolution or bit rate of the media item or bypasses the media item unconverted based on the combined bandwidth of all of the available communication channels 12, 14, 16. If the combined bandwidth of all of the available communication channels falls below a threshold level, the link manager 240 instructs the compressed media processor 220 to convert the format of the media item to a format or resolution or bit rate that requires less bandwidth to transmit (col. 7, ln. 57-65),” wherein “[t]he link manager 330 also monitors the available communication channels 12, 14, 16, and generates the QoS information for each communication channels 12, 14, 16. The QoS information represents the communication quality and the available bandwidth of the communication channels 12, 14, 16. The QoS information can include, among other data, packet losses, data corruption rate, and latency. The QoS information is sent to the media sources 10. Based on the QoS information, the media sources 10 may determine the available bandwidth of the communication channels 12, 14, 16, dynamically change the formats of the media items, 
Regarding claim 17, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, further comprising: having a maximum latency requirement for the online video game, the maximum latency requirement indicating the maximum allowable latency between a given user input at the client device to generate the control signal and a rendering of a video image on the display of the client device corresponding to the given user input (Craig, paras. [0088]-[0092]), but it could be argued that the combination does not explicitly disclose wherein the feedback information indicates whether or not the maximum latency requirement is satisfied. However, in analogous art, Masterson discloses a link manager, wherein “[t]he link manager 330 also monitors the available communication channels 12, 14, 16, and generates the QoS information for each communication channels 12, 14, 16. The QoS information represents the communication quality and the 
Regarding claim 18, the combination as stated above discloses the computer-implemented method of claim 17, and further discloses further comprising: upon determining that the maximum latency requirement is not satisfied based on the feedback information, modifying the encoding of subsequent video frames to reduce the latency between the given user input at the client device to generate the control signal and the rendering of the video image on the display of the client device corresponding to the given user input (Masterson, col. 7, ln. 57-65, col. 9, ln. 16-30. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Craig, Karonen and Avadhanam to allow for upon determining that the maximum latency requirement is not satisfied based on the feedback information, modifying the encoding of subsequent video frames to reduce the latency between the given user input at the client device to generate the control signal .
Regarding claim 19, the combination as stated above discloses the computer-implemented method of claim 17, and further discloses further comprising: upon determining that the maximum latency requirement is not satisfied based on the feedback information, reducing an image resolution of subsequent video frames to reduce the latency between the given user input at the client device to generate the control signal and the rendering of the video image on the display of the client device corresponding to the given user input (Karonen, paras. [0031]-[0038]; Masterson, col. 7, ln. 57-65, col. 9, ln. 16-30. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Craig, Karonen and Avadhanam to allow for upon determining that the maximum latency requirement is not satisfied based on the feedback information, reducing an image resolution of subsequent video frames to reduce the latency between the given user input at the client device to generate the control signal and the rendering of the video image on the display of the client device corresponding to the given user input. This would have produced predictable and desirable results, in that “[b]y dynamically changing the formats of the media item, more robust and reliable communication between the media source and the media player can be achieved (Masterson, Abstract).”).
Regarding claim 20, the combination as stated above discloses the computer-implemented method of claim 17, and further discloses further comprising: upon determining that the maximum latency requirement is not satisfied based on the feedback information, increasing a compression ratio of subsequent video frames to reduce the latency between the given user input at the client device to generate the control signal and the rendering of the video image on the display of the client device corresponding to the given user input (Masterson, col. 7, ln. 57-65, col. 9, ln. 16-30. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Craig, Karonen and Avadhanam to allow for upon determining that the maximum latency requirement is not satisfied based on the feedback information, increasing a compression ratio of subsequent video frames to reduce the latency between the given user input at the client device to generate the control signal and the rendering of the video image on the display of the client device corresponding to the given user input. This would have produced predictable and desirable results, in that “[b]y dynamically changing the formats of the media item, more robust and reliable communication between the media source and the media player can be achieved (Masterson, Abstract).”).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (Pub. No.: US 2007/0009043) in view Karonen et al. (Pub. No.: US 2009/0049491) and Avadhanam et al. (Pub. No.: US 2009/0304085), and further in view of Weeks et al. (Pub. No.: US 2005/0281392).
Regarding claim 9, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, and although Craig discloses the importance of low latency in a video game system (paras. [0088]-[0092]), it could be argued that the above combination does not explicitly disclose further comprising: performing latency monitoring of video frames on a video frame by video frame basis. However, in analogous art, Weeks .



Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (Pub. No.: US 2007/0009043) in view Karonen et al. (Pub. No.: US 2009/0049491) and Avadhanam et al. (Pub. No.: US 2009/0304085), and further in view of Dunn (Pub. No.: US 2008/0084900)
Regarding claim 10, the combination of Craig, Karonen and Avadhanam discloses the computer-implemented method of claim 1, and although Craig discloses the importance of low latency in a video game system (paras. [0088]-[0092]), it could be argued that the above combination does not explicitly disclose further comprising: performing latency monitoring of video frames on a periodic basis. However, in analogous art, Dunn discloses “[i]n particular .


Response to Arguments
Applicant’s arguments on pages 8-9 with respect to the 35 USC § 112 rejection of claim 3, in concert with the amendments to the claim, have been fully considered and are persuasive. The 35 USC § 112 rejection of claim 3 has been withdrawn. 
Applicant's further arguments have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 9-11:
Claim 1 has been amended to clarify that encoding of the video frame to generate a first encoded version of the video frame and a second encoded version of the video frame is done at the server. Claim 1 has also been amended to recite that the first encoded version of the video frame has a higher compression than the second encoded version of the video frame. 
In applying the combination of Craig, Karonen, and Avadhanam to reject previously pending claim 1, the Office has referred to the first resolution module 308 and the second resolution module 326 on the cell phone 350 of Karonen with regard to generating a first encoded version of a video frame and a second encoded version of the video frame. Karonen ([0031] and Figure 3) teaches that video output 304a from the camera 302 of the cell phone 350 is provided as input to the first resolution module 308 on the cell phone 350. Karonen ([0031] 
Additionally, Karonen ([0032] and Figure 3) teaches that video output 304b from the camera 302 of the cell phone 350 is provided as input to the second resolution module 326 on the cell phone 350. Karonen ([0032] and Figure 3) also teaches that the second resolution module 326 provides a second video output 338 that has a second resolution that is either higher, lower, or the same as the first resolution of the first video output 332 as provided by the first resolution module 308. However, Karonen does not teach or suggest that the second resolution module 326 performs an encoding of the video output 304b received from the camera 302. Also, Karonen does not provide any teaching or suggestion with regard to compression of the video output 304b from the camera 302 as part of the second resolution module 326 operating to provide the second video output 338. 
The Applicant submits that the first resolution module 308 and the second resolution module 326 as taught by Karonen does not teach or suggest encoding of the video frame at the server to generate a first encoded version of the video frame and a second encoded version of the video frame, as recited in amended claim 1. Specifically, as mentioned above, Karonen does not teach or suggest anything with regard the first resolution module 308 performing an encoding of the video output 304a received from the camera 302 as part of providing the first video output 332. Also, Karonen does not teach or suggest anything with regard to the second resolution module 326 performing an encoding of the video output 304b received from the camera 302 as part of providing the second video output 338. Also, Karonen does not provide any teaching or suggestion with regard to the first video output 332 as provided by the first resolution module 308 having a higher compression that the second video output 338 as provided by the second resolution module 326. 


Examiner’s response:
Applicant states that “Karonen does not teach or suggest that the first resolution module 308 performs an encoding of the video output 304a that is received from the camera 302.” Examiner disagrees. In paragraph [0023], Karonen states that “one or more aspects of the invention provide for the simultaneous encoding of video into two (or more) resolutions, saving both time and processing resources.”

The language of the claims requires “the first encoded version of the video frame having a higher compression than the second encoded version of the video frame.” A lower resolution is another way of saying higher compression. 
Applicant’s specification at paragraph [0235] states that “[i]f the app/game server 1521-1525 so notifies the shared hardware compression 1530 resource, then the uncompressed video audio 1529 of that app/game server 1521-1525 will be simultaneously compressed in different formats, different resolutions, and/or in different packet/error correction structures.” This shows that different resolutions can be seen as different levels of compression. Therefore, Examiner maintains the rejection.


Regarding Applicant’s arguments on page 11:
Additionally, Karonen teaches that the operations that are performed by the first resolution module 308 and the second resolution module 326 are performed on a cell phone 350. Karonen does not in any way teach or suggest implementation of the first resolution module 308 and the second resolution module 326 in a server of an online video game hosting system. Additionally, the Karonen teaches that the first resolution module 308 and the second resolution module 326 operate on video outputs 304a and 304b, respectively, that are received from the camera 302 of the cell phone 350. Karonen does not teach or suggest that the first resolution module 308 and the second resolution module 326 are capable of encoding a video frame, where the video frame is generated by executing an online video game. 
In view of the foregoing, the Applicant submits that the combination of Craig, Karonen, and Avadhanam does not teach or suggest encoding of a video frame at a server to generate a first encoded version of the video frame and a second encoded version of the video frame, where 


Examiner’s response:
Karonen need not disclose “implementation of the first resolution module 308 and the second resolution module 326 in a server of an online video game hosting system,” as Applicant argues. Craig has already disclosed the concepts of an online video game server (Fig. 1, element 116), and thus the teaching of Karonen is being used to modify the disclosure of Craig to arrive at an online video game server which is capable of implementing a plurality of outputs with different resolutions. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Examiner maintains the rejection.


Regarding Applicant’s arguments on page 11:
Claim 14 has been amended to recite using the second encoded version of video frames on the storage device to obtain the sequence of replay video frames. The Applicant submits that Karonen [0038] does not provide any teaching or suggestion that the video footage 452 on the server 430 is encoded. Moreover, the Applicant submits that Karonen [0038] does not teach or suggest use of an encoded version of the video footage 452 on the server 430 to obtain the sequence of replay video frames. Therefore, considering the foregoing in combination with the arguments presented above with regard to amended claim 1, the Applicant submits that the combination of Craig, Karonen, and Avadhanam does not teach or suggest all features of amended claim 14 as required to render the claim prima facie obvious under 35 U.S.C. 103. The Office is requested to withdraw the rejection of amended claim 14 under 35 U.S.C. 103.

Examiner’s response:
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Examiner maintains the rejection.
Applicant’s remaining arguments are rendered moot based on Examiner’s above responses.


Conclusion
Claims 1-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.